Title: General Orders, 20 August 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moore’s-House [West Point]Friday August 20th 1779.
            Parole Florence—  C. Signs Falmouth France.
          
          The Honorable the Congress have been pleased to pass the following Acts.
        
        
          In Congress March 8th 1779.
          Resolved—That all Military Commissions be filled up at the War-Office and attested by their Secretary, and then presented for signing to the President of Congress who shall sign the same; After signature by the President they shall be sent back to the War-Office and there registered verbatim in a book to be kept for that purpose; After having been examined by the Board, the Seal of the Board of War and Ordnance, which the said Board are hereby authorized and directed to provide, shall be affixed to the certificate or attestations of the entries of all such commissions.
          Resolved—That all appointments of officers in the continental service by the respective States, be in the first instance by Warrant certified in such a manner as they shall severally direct to the Board of War whereupon proper Commissions shall be made out in the manner above-mentioned.
        
        
          In Congress June 28th 1779.
          Resolved—That when vacancies of commissioned officers happen in any regiments raised by the respective States for the Continental Army, notice thereof shall be given to the Executive Authority of the State to which the regiment belongs, by the commanding officer of such regiment, to the end that proper persons may be appointed to fill such vacancies, agreeable to the resolution of the 8th of March last, having due regard to the rules of promotion recommended by a resolution of Congress of the 24th of November 1778.
          
          The mode prescribed by the foregoing Acts for announcing regimental vacancies to be pursued in the several state lines that have been arranged, as well with respect to vacancies which have already happened where commissions have not been obtained, as to all which happen in future; and the Commander in Chief requests that the commanding officers of regiments will be very particular in the notice they give of resignations, to set down the precise time when they take place.
          The General also thinks proper upon this occasion to republish the Act containing the rules recommended to govern promotions as the tranquility of the Army and good of the service require that they should be fully & generally known.
        
        
          In Congress Novr 24th 1778.
          Resolved—That it be recommended to the several States to provide that in all future promotions, officers rise regimentally to the rank of Captain, and thence in the line of the State to the rank of Colonel, except in cases where a preference may be given on account of distinguished merit.
          Lieutenant Hughes of the 1st Pennsylvania regiment, vice, Lieutenant Norcross resigned, is appointed Adjutant to the same and Lieutenant Crawford of the 1st Pennsylvania regiment vice Captain Buchanan is appointed Pay-Master to the same.
        
      